As filed with the U.S. Securities and Exchange Commission on October 3, 2016 File No. 811-7436 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940(X) Amendment No. 58(X) THE DFA INVESTMENT TRUST COMPANY (Exact Name of Registrant as Specified in Charter) 6300 Bee Cave Road, Building One Austin, Texas 78746 (Address of Principal Executive Offices) (512) 306-7400 (Registrant’s Telephone Number, including Area Code) Catherine L. Newell, Esq. Dimensional Fund Advisors LP 6300 Bee Cave Road, Building One Austin, TX 78746 (Name and Address of Agent for Service) Please Send Copies of Communications to: Jana L. Cresswell, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8048 This Amendment relates only to The DFA Short Term Investment Fund series of the Registrant. No other information relating to any other series of the Registrant is amended or superseded hereby. EXPLANATORY NOTE This Amendment No. 58 (the “Amendment”) to the Registration Statement of The DFA Investment Trust Company (the “Registrant” or the “Trust”) on Form N-1A (File No. 811-7436) is being filed under the Investment Company Act of 1940, as amended (the “1940 Act”), to amend and supplement Amendment No. 56 to the Registrant’s Registration Statement on Form N-1A filed with the U.S. Securities and Exchange Commission (the “Commission”) on February 26, 2016 under the 1940 Act (Accession No. 0001609006-16-000343) (“Amendment No. 56”), as pertaining to the Part A and the Part B of the series of the Registrant only as it relates to The DFA Short Term Investment Fund series of the Registrant. The Part A and the Part B of the Registration Statement of the Trust only as it relates to The DFA Short Term Investment Fund, as filed in Amendment No. 56, and the amendment to the Part A of The DFA Short Term Investment Fund, as filed in Amendment No. 57 to the Registrant’s Registration Statement, filed with the Commission on July 1, 2016 (Accession No. 0001137439-16-000515), are incorporated herein by reference. The shares of the Trust are not registered under the Securities Act of 1933, as amended (the “Securities Act”), because the Trust issues its shares only in private placement transactions pursuant to available exemptions from registration under the Securities Act. This Amendment is not offering to sell, or soliciting any offer to buy, any security to the public within the meaning of the Securities Act. The audited Financial Statements and the Reports of Independent Auditors thereon of the series of the Trust for the fiscal year ended October 31, 2015 (as filed with the Commission on January 8, 2016 (Accession Number0001193125-16-424809)) contained in the Annual Reports of the series of the Trust, each dated October 31, 2015, are incorporated herein by reference. The unaudited Financial Statements and Financial Highlights of the series of the Trust for the six months ended April 30, 2016 (as filed with the Commission on July 8, 2016 (Accession Number 0001193125-16-644063)), as set forth in Semi-Annual Reports of the Trust, each dated April 30, 2016, are also incorporated herein by reference. THE DFA INVESTMENT TRUST COMPANY The DFA Short Term Investment Fund Amendment to Update the Part A of the Registration Statement October 3, 2016 The purpose of this amendment is to update the Part A of the Registration Statement of The DFA Short Term Investment Fund (the “Series”) of The DFA Investment Trust Company (the “Trust”), dated February 28, 2016, as amended, to incorporate relevant changes that are necessary for the Series to comply with the amendments to Rule 2a-7 of the Investment Company Act of 1940 (e.g., changes relating to fees/gates and the removal of references to credit ratings) and to incorporate a change of the Series’ transfer agent. Accordingly, the following changes are made to the Part A: The third sentence of the second paragraph in the“Item 6Purchase and Sale of Fund Shares”section is deleted in its entirety and replaced with the following: Investors may purchase or redeem shares of the Series by first contacting the Series’ transfer agent at (888) 576-1167 (for all Series excluding the Money Market Series) or(614) 337-6700(for the Money Market Series). The second paragraph in the“Items 9(a) and (b)Investment Objectives and Implementation of Investment Objectives – INVESTMENT OBJECTIVE AND POLICIES – DFA SHORT TERM INVESTMENT FUND”sub-section is deleted in its entirety and replaced with the following: Under Rule 2a-7, the Money Market Series is permitted to invest only in Eligible Securities (as defined in the Rule) which meet specified quality criteria. The following information is added under the “Item 9(c) Risks – Investments in the Money Market Series” sub-section: The Money Market Series may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the Money Market Series’ liquidity falls below required minimums because of market conditions or other factors. The first sentence of the second paragraph in the“Item 11(c)Redemption of Fund Shares”section is deleted in its entirety and replaced with the following: Investors who desire to redeem shares of a Series must first contact the Series’ transfer agent at (888) 576-1167 (for all Series excluding the Money Market Series) or(614) 337-6700(for the Money Market Series). The following information is added at the end of “Item 11(c) Redemption of Fund Shares” section: Liquidity Fees and Redemption Gates.For the Money Market Series, if the Series’ weekly liquid assets fall below 30% of its total assets, the Board, in its discretion, may impose liquidity fees of up to 2% of the value of the shares redeemed and/or redemption gates. In addition, if any the Series’ weekly liquid assets falls below 10% of its total assets at the end of any business day, the Series must impose a 1% liquidity fee on shareholder redemptions unless the Board determines that not doing so is in the best interests of the Series. Liquidity fees and redemption gates are most likely to be imposed, if at all, during times of extraordinary market stress.The imposition and termination of a liquidity fee or redemption gate will be reported by the Series to the SEC on Form N-CR. Such information will also be available on the Series’ website. In addition, the Series will communicate such action through an amendment to its registration statement and may further communicate such action through a press release or by other means. If a liquidity fee is applied by the Board, it will be charged on all redemption orders submitted after the effective time of the imposition of the fee by the Board. Liquidity fees would reduce the amount you receive upon redemption of your shares. In the event the Series imposes a redemption gate, the Series will not accept redemption requests until the Fund provides notice that the redemption gate has been terminated. Redemption requests submitted while a redemption gate is imposed will be cancelled without further notice. If shareholders still wish to redeem their shares after a redemption gate has been lifted, they will need to submit a new redemption request. Liquidity fees and redemption gates will generally be used to assist the Series to help preserve its market–based net asset value per share. It is possible that a liquidity fee will be returned to shareholders in the form of a distribution. The Board may, in its discretion, terminate a liquidity fee or redemption gate at any time if it believes such action to be in the best interest of the Series. Also, liquidity fees and redemption gates will automatically terminate at the beginning of the next business day once the Series’ weekly liquid assets reach at least 30% of its total assets. Redemption gates may only last up to 10 business days in any 90-day period. When a fee or a gate is in place, the Series may elect not to permit the purchase of shares or to subject the purchase of shares to certain conditions, which may include affirmation of the purchaser’s knowledge that a fee or a gate is in effect. When a fee or a gate is in place, shareholders will not be permitted to exchange into or out of the Series. There is some degree of uncertainty with respect to the tax treatment of liquidity fees received by the Series, and such tax treatment may be the subject to future IRS guidance.If the Series receives liquidity fees, it will consider the appropriate tax treatment of such fees to the Series at such time. The second paragraph in the “Item 11(f) Tax Consequences – The Corporate Series – Sale or Redemption of Corporate Series Shares” sub-section is deleted in its entirety. The following information is added after the first paragraph in the “Item 11(f) Tax Consequences – The Corporate Series – Sale or Redemption of Corporate Series Shares” sub-section: Unless you choose to adopt a simplified “NAV method” of accounting (described below), any capital gain or loss on the sale or exchange of Series shares (as noted above) generally will be treated either as short-term if you held your Series shares for one year or less, or long-term if you held your Series shares longer. If you elect to adopt the NAV method of accounting, rather than computing gain or loss on every taxable disposition of Series shares as described above, you would determine your gain or loss based on the change in the aggregate value of your Series shares during a computation period (such as your taxable year), reduced by your net investment (purchases minus sales) in those shares during that period. Under the NAV method, any resulting net capital gain or loss would be treated as short-term capital gain or loss. The following information is added under the “Item 11(f) Tax Consequences – The Corporate Series” sub-section: Liquidity Fees.There is some degree of uncertainty with respect to the tax treatment of liquidity fees received by a fund, and such tax treatment may be the subject of future IRS guidance.If the Series receives liquidity fees, it will consider the appropriate tax treatment of such fees to the Series at such time. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION WITH THE PART A FOR FUTURE REFERENCE. THE DFA INVESTMENT TRUST COMPANY The DFA Short Term Investment Fund Amendment to Update the Part B of the Registration Statement October 3, 2016 The purpose of this amendment is to update the Part B of the Registration Statement of The DFA Short Term Investment Fund (the “Series”) of The DFA Investment Trust Company (the “Trust”), dated February 28, 2016, to incorporate relevant changes that are necessary for the Series to comply with the amendments to Rule 2a-7 of the Investment Company Act of 1940 (e.g., changes relating to fees/gates and the removal of references to credit ratings) and to incorporate a change of the Series’ transfer agent. The changes to the Part B are as follows: The table provided in the“Item 16(f) Disclosure of Portfolio Holdings – Disclosure of Holdings Information to Recipients”sub-section is revised to include the following: Recipient Business Purpose Frequency Citi Fund Services Ohio, Inc. Fund Administrator, Accounting Agent and Dividend Disbursing Agent for the Money Market Series Daily FIS Investor Services LLC Transfer Agent for the Money Market Series Upon Request The information provided in the last paragraph under the “Item 19(h) Other Service Providers – Items 19(h)(1) and (2)”section is deleted in its entirety and replaced with the following: Citi Fund Services Ohio, Inc. (“Citi Fund Services”), 3435 Stelzer Road, Columbus, Ohio 43219, serves as the administrator, fund accountant, and dividend disbursing agent for the Money Market Series.The services provided by Citi Fund Services are subject to supervision by the executive officers and the Board, and include day-to-day keeping and maintenance of certain records, calculation of the offering price of the shares, preparation of reports, and liaison with the Trust’s service providers and securities lending agents.For the services provided by Citi Fund Services, the Money Market Series pays Citi Fund Services an annual fee of 0.0065% of the Money Market Series’ total net assets, and such fees are paid monthly in arrears in accordance with the fee schedule contained in the Amended and Restated Master Services Agreement between Citi Fund Services and the Trust. FIS Investor Services LLC, 4249 Easton Way, Suite 400, Columbus, Ohio 43219, serves as the transfer agent for the Money Market Series pursuant to a Transfer Agency Services Agreement. The following information is added after the fourth paragraph under the “Items 23(a) and (c) Purchase of Shares and Offering Price” section: With regard to the Money Market Series, if the Series’ weekly liquid assets fall below 30% of its total assets, the Board, in its discretion, may impose liquidity fees of up to 2% of the value of the shares redeemed and/or gates on redemptions. In addition, if the Series’ weekly liquid assets fall below 10% of its total assets at the end of any business day, the Series must impose a 1% liquidity fee on shareholder redemptions unless the Board determines that not doing so is in the best interests of the Series. The Board may, in its discretion, terminate a liquidity fee or redemption gate at any time if it believes such action to be in the best interest of the Money Market Series and its shareholders. Also, liquidity fees and redemption gates will automatically terminate at the beginning of the next business day once the Series’ weekly liquid assets reach at least 30% of its total assets. Redemption gates may only last up to 10 business days in any 90-day period. When a fee or a gate is in place, the Series may elect not to permit the purchase of shares or to subject the purchase of shares to certain conditions, which may include affirmation of the purchaser’s knowledge that a fee or a gate is in effect. The following information is added as the second paragraph in the “Item 24 Taxation of the Fund – The Corporate Series – Sales, Exchanges and Redemptions of Series Shares – In general” sub-section: Shareholders may elect to adopt a simplified “NAV method” for computing gains and losses from taxable sales, exchanges or redemptions of Series shares. Under the NAV method, rather than computing gain or loss separately for each taxable disposition of Series shares as described above, a shareholder would determine gain or loss based on the change in the aggregate value of the shareholder’s Series shares during a computation period (which could be the shareholder’s taxable year or certain shorter periods), reduced by the shareholder’s net investment (purchases minus taxable sales, exchanges, or redemptions or exchanges) in those Series shares during that period. Under the NAV method, if a shareholder holds the shares as a capital asset, any resulting net gain or loss would be treated as short-term capital gain or loss. The “Wash sales” and “Tax basis information” sub-sections in the “Item 24 Taxation of the Fund – The Corporate Series – Sales, Exchanges and Redemptions of Series Shares” section are deleted in their entirety. The following information is added at the end of the “Item 24 Taxation of the Fund – The Corporate Series” sub-section: Liquidity Fees.There is some degree of uncertainty with respect to the tax treatment of liquidity fees received by a fund, and such tax treatment may be the subject of future IRS guidance.If the Series receives liquidity fees, it will consider the appropriate tax treatment of such fees to the Series at such time. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION WITH THE PART B FOR FUTURE REFERENCE. THE DFA INVESTMENT TRUST COMPANY (Amendment No. 58) PART C OTHER INFORMATION Item 28.Exhibits. (a) Charter. Amended and Restated Agreement and Declaration of Trust effective June 5, 2009. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: January 14, 2010 Certificate of Trust dated September 11, 1992. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 (a) Certificate of Amendment to Certificate of Trust dated January 15, 1993. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 (b) By-Laws. Amended and Restated By-Laws effective June 8, 2009. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: January 14, 2010 (c) Instruments Defining the Rights of Security Holders. No specimen securities are issued on behalf of the Registrant. Relevant portion of Agreement and Declaration of Trust. See Article V Incorporated herein by reference to: 1 Filing: Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: January 14, 2010 Relevant portion of By-Laws. See Article II Incorporated herein by reference to: Filing: Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: January 14, 2010 (d) Investment Advisory Contracts. Investment Management Agreements. (a) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The U.S. Large Cap Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (b) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The Tax-Managed U.S. Marketwide Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (c) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The DFA International Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 2 (d) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The Japanese Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (e) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The Asia Pacific Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (f) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The United Kingdom Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (g) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The Continental Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (h) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The Canadian Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 3 (i) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The Emerging Markets Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (j) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The Emerging Markets Small Cap Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (k) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The DFA Short Term Investment Fund. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 Sub-Advisory Agreements. (a) Sub-Advisory Agreement among the Registrant, DFA and Australia Pty Ltd. (“DFA-Australia”) dated August 7, 1996 on behalf of The Japanese Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 (b) Sub-Advisory Agreement among the Registrant, DFA and Dimensional Fund Advisors Ltd. (“DFAL”) dated August 7, 1996 on behalf of The United Kingdom Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 4 (c) Sub-Advisory Agreement among the Registrant, DFA and DFA-Australia dated August 7, 1996 on behalf of The Pacific Rim Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 (i) Amendment Number Two dated October 21, 2005 re: the reflection of the following name change: *The Pacific Rim Small Company Series to The Asia Pacific Small Company Series Incorporated herein by reference to: Filing: Post-Effective Amendment No. 34 to the Registrant’s Registration Statement on Form N-1A File No. 811-07436 Filing Date: March 30, 2006 (d) Sub-Advisory Agreement among the Registrant, DFA and DFAL dated August 7, 1996 on behalf of The Continental Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 (e) Form of Consulting Services Agreement between Dimensional Fund Advisors Inc. and Dimensional Fund Advisors Ltd. dated September 13, 1999 on behalf of: *DFA International Value Series *Emerging Markets Small Cap Series *Emerging Markets Series *Tax-Managed U.S. Marketwide Value Series Incorporated herein by reference to: Filing:Post-Effective Amendment No. 16 to the Registrant’s Registration Statement on Form N-1A File No: 811-07436 Filing Date: December 8, 1998 (f) Form of Consulting Services Agreement between Dimensional Fund Advisors Inc. and DFA Australia Ltd. on behalf of: *DFA International Value Series *Emerging Markets Small Cap Series *Emerging Markets Series *Tax-Managed U.S. Marketwide Value Series 5 Incorporated herein by reference to: Filing:Post-Effective Amendment No. 16 to the Registrant’s Registration Statement on Form N-1A File No: 811-07436 Filing Date: December 8, 1998 (g) Form of Sub-Advisory Agreement among the Registrant, DFA and DFAL dated February 28, 2010 on behalf of The DFA International Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (h) Form of Sub-Advisory Agreement among the Registrant, DFA and DFAL dated February 28, 2010 on behalf of The Emerging Markets Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (i) Form of Sub-Advisory Agreement among the Registrant, DFA and DFAL dated February 28, 2010 on behalf of The Emerging Markets Small Cap Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (j) Form of Sub-Advisory Agreement among the Registrant, DFA and DFA-Australia dated February 28, 2010 on behalf of The DFA International Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (k) Form of Sub-Advisory Agreement among the Registrant, DFA and DFA-Australia dated February 28, 2010 on behalf of The Emerging Markets Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A 6 File No.: 811-07436 Filing Date: February 28, 2011 (l) Form of Sub-Advisory Agreement among the Registrant, DFA and DFA-Australia dated February 28, 2010 on behalf of The Emerging Markets Small Cap Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (e) Underwriting Contracts. Amended and Restated Distribution Agreement dated December 19, 2003 between the Registrant and DFA Securities Inc. Incorporated herein by reference to: Filing:Post-Effective Amendment No. 31 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 29, 2004 (f) Bonus or Profit Sharing Contracts. Not applicable. (g) Custodian Agreements. Custodian Agreement between the Registrant and State Street Bank and Trust Company Incorporated herein by reference to: Filing: Post-Effective Amendment No. 50 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2013 Form of Global Custody Agreement dated January 18, 1994 between the Registrant and The Chase Manhattan Bank, N.A. on behalf of The Emerging Markets Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 Form of Global Custodial Services Agreement dated December 21, 2012 between the Registrant and Citibank, N.A. Incorporated herein by reference to: 7 Filing: Post-Effective Amendment No. 52 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2014 Global Custodial Services Agreement dated December 30, 2009 between the Registrant, on behalf of the DFA Short Term Investment Fund, and Citibank, N.A. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.:811-07436 Filing Date: February 28, 2011 (h) Other Material Contracts. Transfer Agency and Service Agreement between the Registrant and State Street Bank and Trust Company Incorporated herein by reference to: Filing: Post-Effective Amendment No. 50 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2013 (a)Form of Amendment No. 1 re: the addition of “FAN” services. Filing: Post-Effective Amendment No. 52 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2014 Administration Agreement between the Registrant and State Street Bank and Trust Company Incorporated herein by reference to: Filing: Post-Effective Amendment No. 50 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2013 Amended and Restated Master Services Agreement dated July 13, 2016 between the Registrant, on behalf of the DFA Short Term Investment Fund, and Citi Fund Services Ohio, Inc. ELECTRONICALLY FILED HEREWITH AS EX-28.h.3. Form of Transfer Agency Services Agreement dated July 12, 2016 between the Registrant, on behalf of the DFA Short Term Investment Fund, and FIS Investor Services LLC 8 ELECTRONICALLY FILED HEREWITH AS EX-28.h.4. (i) Legal Opinion. Not applicable. (j) Other Opinions. Consent of Independent Certified Public Accountants, PricewaterhouseCoopers LLP. Not applicable. (k) Omitted Financial Statements. Not applicable. (l) Initial Capital Agreements. Not applicable. (m) Rule 12b-1 Plan. Not applicable. (n) Rule 18f-3 Plan. Not Applicable. (o) Power-of-Attorney. Power-of-Attorney dated as of June 30, 2016, appointing David G. Booth, Gregory K. Hinkle, Catherine L. Newell, Valerie A. Brown, Jeff J. Jeon and Carolyn L. O as attorneys-in-fact to David G. Booth, Eduardo A. Repetto, George M. Constantinides, John P. Gould, Roger G. Ibbotson, Edward P. Lazear, Myron S. Scholes, Abbie J. Smith and Gregory K. Hinkle. ELECTRONICALLY FILED HEREWITH AS EXHIBIT NO. EX-28.o. (p) Codes of Ethics. Code of Ethics of the Registrant, Advisor and Underwriter. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 48 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: May 7, 2012 Item 29.Persons Controlled by or under Common Control with Registrant. If an investor beneficially owns more than 25% of the outstanding voting securities of a feeder fund that invests all of its investable assets in a Series of the Trust, then the feeder fund and its corresponding Series may be deemed to be under the common control of such investor.Accordingly, certain feeder portfolios of DFA Investment Dimensions Group (“DFA IDG”) and Dimensional Investment Group (“DIG”), both Maryland corporations and registered investment companies, may be deemed to be under common control with their 9 corresponding Series of the Trust.As of January 31, 2016, no person beneficially owned more than 25% of the outstanding voting securities of a feeder portfolio that controlled a Series of the Trust. Item 30.Indemnification. Reference is made to Article VII of the Registrant’s Amended and Restated Agreement and Declaration of Trust which are incorporated herein by reference. Pursuant to Rule 484 under the Securities Act of 1933, as amended, the Registrant furnishes the following undertaking: “Insofar as indemnification for liability arising under the Securities Act of 1933 (the “Act”) may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue.” Item 31.Business and Other Connections of Investment Adviser. Dimensional Fund Advisors LP, the investment manager for the Registrant, is also the investment manager for three other registered open-end investment companies, DFA Investment Dimensions Group Inc., Dimensional Emerging Markets Value Fund Inc. and Dimensional Investment Group Inc.The Advisor also serves as sub-advisor for certain other registered investment companies.For additional information, please see “Management of the Trust” in PART A and “Management of the Registrant” in PART B of this Registration Statement.Additional information as to the Advisor and the directors and officers of the Advisor is included in the Advisor’s Form ADV filed with the Commission (File No. 801-16283), which is incorporated herein by reference and sets forth the officers and directors of the Advisor and information as to any business, profession, vocation or employment of a substantial nature engaged in by those officers and directors during the past two years. Item 32. Principal Underwriters. (a) DFA Securities LLC (“DFAS”) is the principal underwriter for the Registrant.DFAS also serves as principal underwriter for DFA Investment Dimensions Group Inc., Dimensional Investment Group Inc. and Dimensional Emerging Markets Value Fund Inc. 10 (b) The following table sets forth information as to the Distributor’s Directors, Officers, Partners and Control Persons.The address of each officer is 6300 Bee Cave Road, Building One, Austin, TX 78746: Name and Principal Business Address Positions and Offices with Underwriter Positions and Offices with Fund April A. Aandal Vice President Vice President Robyn G. Alcorta Vice President Vice President Magdalia S. Armstrong Vice President Vice President Darryl D. Avery Vice President Vice President Arthur H. Barlow Vice President Vice President Peter Bergan Vice President Vice President Lana Bergstein Vice President Vice President Stanley W. Black Vice President Vice President Aaron T. Borders Vice President Vice President Scott A. Bosworth Vice President Vice President Valerie A. Brown Vice President and Assistant Secretary Vice President and Assistant Secretary David P. Butler Vice President Vice President Douglas M. Byrkit Vice President Vice President Hunt M. Cairns Vice President Vice President David K. Campbell Vice President Vice President Dennis M. Chamberlain Vice President Vice President Ryan J. Chaplinski Vice President Vice President James G. Charles Vice President Vice President Joseph H. Chi Vice President Vice President Pil Sun Choi Vice President Vice President Stephen A. Clark Vice President Vice President Matt B. Cobb Vice President Vice President Rose C. Cooke Vice President Vice President Ryan Cooper Vice President Vice President Jeffrey D. Cornell Vice President Vice President Robert P. Cornell Vice President Vice President John W. Crill Vice President Vice President Christopher S. Crossan Vice President and Chief Compliance Officer Vice President and Global Chief Compliance Officer John T. Curnutte Vice President Vice President John Dashtara Vice President Vice President James L. Davis Vice President Vice President Robert T. Deere Vice President Vice President Johnathon K. DeKinder Vice President Vice President Mark J. Dennis Vice President Vice President Massimiliano DeSantis Vice President Vice President Peter F. Dillard Vice President Vice President 11 Robert W. Dintzner Vice President Vice President Karen M. Dolan Vice President Vice President L. Todd Erskine Vice President Vice President Richard A. Eustice Vice President and Assistant Secretary Vice President and Assistant Secretary Gretchen A. Flicker Vice President Vice President Jed S. Fogdall Vice President Vice President Edward A. Foley Vice President Vice President Deborah J.G. Foster Vice President Vice President Jeremy P. Freeman Vice President Vice President Kimberly A. Ginsburg Vice President Vice President Mark R. Gochnour Vice President Vice President Tom M. Goodrum Vice President Vice President Henry F. Gray Vice President Vice President John T. Gray Vice President Vice President Christian Gunther Vice President Vice President Robert W. Hawkins Vice President Vice President Joel H. Hefner Vice President Vice President Kevin B. Hight Vice President Vice President Gregory K. Hinkle Vice President, Chief Financial Officer,and Treasurer Vice President, Chief Financial Officer,and Treasurer Christine W. Ho Vice President Vice President David C. Hoffman Vice President Vice President Michael C. Horvath Vice President Vice President Mark A. Hunter Vice President Vice President Alan R. Hutchison Vice President Vice President Shahryar S. Jaberzadeh Vice President Vice President Jeremy R. James Vice President Vice President Jeff J. Jeon Vice President Vice President Garret D. Jones Vice President Vice President Stephen W. Jones Vice President Vice President Scott P. Kaup Vice President Vice President David M. Kavanaugh Vice President Vice President Patrick M. Keating Vice President Vice President Andrew K. Keiper Vice President Vice President David M. Kershner Vice President Vice President Arun C. Keswani Vice President Vice President Kimberly L. Kiser Vice President Vice President Natalia Y. Knych Vice President Vice President Timothy R. Kohn Vice President Vice President Joseph F. Kolerich Vice President Vice President Mark D. Krasniewski Vice President Vice President Kahne L. Krause Vice President Vice President 12 Stephen W. Kurad Vice President Vice President Michael F. Lane Vice President Vice President Francis R. Lao Vice President Vice President David F. LaRusso Vice President Vice President Juliet H. Lee Vice President Vice President Marlena I. Lee Vice President Vice President Paul A. Lehman Vice President Vice President John B. Lessley Vice President Vice President Joy L. Lopez Vice President Vice President Apollo D. Lupescu Vice President Vice President Timothy P. Luyet Vice President Vice President Peter Magnusson Vice President Vice President Kenneth M. Manell Vice President Vice President Aaron M. Marcus Vice President Vice President Duane R. Mattson Vice President Vice President Bryan R. McClune Vice President Vice President Philip P. McInnis Vice President Vice President Francis L. McNamara Vice President Vice President Travis A. Meldau Vice President Vice President Tracy R. Mitchell Vice President Vice President Jonathan G. Nelson Vice President Vice President Catherine L. Newell Vice President and Secretary Vice President and Secretary John R. Nicholson Vice President Vice President Pamela B. Noble Vice President Vice President Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Vice President and Deputy Chief Compliance Officer Carolyn L. O Vice President Vice President Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President and Co-Chief Investment Officer Randy C. Olson Vice President Vice President Daniel C. Ong Vice President Vice President Kyle K. Ozaki Vice President Vice President Matthew A. Pawlak Vice President Vice President Mary T. Phillips Vice President Vice President Jeffrey L. Pierce Vice President Vice President Olivian T. Pitis Vice President Vice President Brian P. Pitre Vice President Vice President David A. Plecha Vice President Vice President Allen Pu Vice President Vice President David J. Rapozo Vice President Vice President Mark A. Regier Vice President Vice President Cory T. Riedberger Vice President Vice President Savina B. Rizova Vice President Vice President Michael F. Rocque Vice President Vice President L. Jacobo Rodriguez Vice President Vice President 13 Austin S. Rosenthal Vice President Vice President Oliver J. Rowe Vice President Vice President Joseph S. Ruzicka Vice President Vice President Julie A. Saft Vice President Vice President Joel P. Schneider Vice President Vice President Ashish Shrestha Vice President Vice President Bruce A. Simmons Vice President Vice President Ted R. Simpson Vice President Vice President Bhanu P. Singh Vice President Vice President Bryce D. Skaff Vice President Vice President Lukas J. Smart Vice President Vice President Andrew D. Smith Vice President Vice President Grady M. Smith Vice President Vice President Matthew Snider Vice President Vice President Lawrence R. Spieth Vice President Vice President Charlene L. St. John Vice President Vice President Brent M. Stone Vice President Vice President Richard H. Tatlow V Vice President Vice President Blake T. Tatsuta Vice President Vice President James J. Taylor Vice President Vice President Erik T. Totten Vice President Vice President John H. Totten Vice President Vice President Robert C. Trotter Vice President Vice President Dave C. Twardowski Vice President Vice President Karen E. Umland Vice President Vice President Benjamin C. Walker Vice President Vice President Brian J. Walsh Vice President Vice President Jessica Walton Vice President Vice President Griffin S. Watkins Vice President Vice President Timothy P. Wei Vice President Vice President Weston J. Wellington Vice President Vice President Ryan J. Wiley Vice President Vice President Kristina M. Williams Vice President Vice President Jeremy J. Willis Vice President Vice President Stacey E. Winning Vice President Vice President Cecelia K. Wong Vice President Vice President Craig A. Wright Vice President Vice President JosephL. Young Vice President Vice President David G. Booth Chairman, Director, President and Co-Chief Executive Officer Chairman, Director, President and Co-ChiefExecutive Officer Kenneth R. French Director Not Applicable John A. McQuown Director Not Applicable Eduardo A. Repetto Director, Co-Chief Executive Officer and Co-Chief Investment Officer Director, Co-Chief Executive Officer and Chief Investment Officer 14 Dimensional Fund Advisors LP Shareholder Not Applicable (c) Not applicable. Item 33. Location of Accounts and Records. The accounts and records of the Registrant will be located at the office of the Registrant and at additional locations, as follows: Name Address The DFA Investment Trust Company 6300 Bee Cave Road, Building One Austin, TX 78746 State Street Bank and Trust Company 1 Lincoln Street Boston, MA 02111 Citibank, N.A. 111 Wall Street New York, New York 10005 Item 34.Management Services. There are no management-related service contracts not discussed in Part A or Part B. Item 35.Undertakings. (a) The Registrant undertakes to furnish each person to whom this Post-Effective Amendment is delivered a copy of its latest annual report to shareholders, upon request and without charge. (b) The Registrant hereby undertakes to promptly call a meeting of shareholders for the purpose of voting upon the question of removal of any trustee or trustees when requested in writing to do so by the record holders of not less than 10 per centum of the Registrant’s outstanding shares and to assist its shareholders in accordance with the requirements of Section 16(c) of the Investment Company Act of 1940 relating to shareholder communications. 15 SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 58 to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Austin, the State of Texas, as of the3rd day of October, 2016. THE DFA INVESTMENT TRUST COMPANY (Registrant) By:/s/ Carolyn L. O Carolyn L. O (Attorney-in- Fact to Registrant pursuant to a Power of Attorney, filed herewith) Vice President (Signature and Title) 16 EXHIBIT INDEX N-1A EXHIBIT NO. EDGAR EXHIBIT NO. DESCRIPTION 28.h.3. 28.h.3. Amended and Restated Master Services Agreement dated July 13, 2016 between the Registrant, on behalf of the DFA Short Term Investment Fund,and Citi Fund Services Ohio, Inc. 28.h.4. 28.h.4. Form of Transfer Agency Services Agreement dated July 13, 2016 between the Registrant, on behalf of the DFA Short Term Investment Fund, and FIS Investor Services LLC 28.o. 28.o. Power-of-Attorney dated as of June 30, 2016 17
